DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                        NO. 12-07-00181-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
THOMAS
DEAN ATWELL AND
FAYE
ATWELL,       §          APPEAL FROM THE 
APPELLANTS
 
V.        §          COUNTY
COURT AT LAW NO. 3
 
AUDIE
KIMBALL WILSON AND 
SPECIALTY
TRANSPORTATION            §          SMITH COUNTY, TEXAS
SERVICES,
INC.,
APPELLEES
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            Appellants Thomas Dean Atwell and Faye Atwell have filed
a motion to dismiss this appeal.  In
their motion, the Atwells state that the parties have reached a settlement and
they therefore desire to dismiss their appeal with prejudice.  A copy of the motion has been sent to all
counsel of record.  Because the Atwells
have met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the
motion is granted, and the appeal is dismissed with prejudice.
Opinion
delivered July 11, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
                                                
(PUBLISH)